Title: Statement of Oliver Wolcott, Jr., 19 May 1796
From: Washington, George
To: 


        
          Philadelphia May 19th 1796
        
        In the latter part of March last, a Gentleman in whose honour & veracity I have entire confidence called upon me at my Office and informed me; that Mr Collot & Mr Varin, with another Frenchman whose name he did not know, were shortly to proceed on a tour through the western parts of the United States; that they were to visit the western parts of Pensylvania, the north western territory, Kentucky, & the South western territory, & that they were to be furnished with Maps & drafts of those Countries; that they were instructed by Mr Adet the French Minister, to observe the posts of the United States on the lakes & elsewhere, & to note all places possessing remarkable natural advantages either for defence or Commerce, that they were to proceed down the Mississipi to New Orleans, & were there in concert with Officers of the Spanish Government to ascertain the proper place for a Depot; that in their travels they were to ascertain & note the names of the persons of most influence in every town & Village, & were to avail themselves of opportunities of observing the temper of the Country in respect to a political connection with France; that they were to cherish sentiments favourable to such a connection by observing, that the interests of the eastern & western parts of the United States were in collision; that the period was not distant when a separation must take place & that the range

of Mountains on this side the Ohio, was the natural boundary of the new Government & that in the event of a separation, the western people ought to look to France as their natural Ally and Protector.
        The Frenchmen before mentioned were moreover instructed to use all means in their power, to promote the election of Mr Jefferson as President of the United States.
        The gentleman who gave me the information before related said, that I might rest satisfied with its truth, as he had seen the instructions in writing from Mr Adet the French Minister; he moreover said, that the expences of the mission to the western Country were to be born by the French Government.
        It is not to be understood that what is herein said of the Instructions, is literally exact, as the gentleman relied on his memory; he said however, that he had seen & read the Instructions but two days before he informed me of their purport as before stated.
        I communicated the information immediately to the President, with the name of the Gentleman from whom I received it & took measures for observing the conduct of the Frenchmen, particularly Collot, & am well assured that they left Philadelphia for the westward about the latter part of April—I have reason to believe that they carried Letters from Messrs Gallatin & Findley.
        Having conferred this day with the Gentleman who gave me the information before stated, he admitted it to be correctly related in this paper.
        
          Oliver Wolcott jr
        
      